Title: To Alexander Hamilton from Robert Morris, 27 October 1797
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton EsqrNew York
Hills [near Philadelphia] October 27th 1797
Dear Sir

In my last letter to you I said I saw the means of discharging my debt to you in consequence of the purchase made of the Indians and that your influence might be usefull in the recovery of the money, it is thus; Doctor Craigie in Co with Watson & Greenleaf purchased of Mr Saml. Ogden with my consent 100000 acres of Genesee land for which they paid, except $12500 Watson and Greenleaf were half and Doctr Craigie half, unfortunately at the solicitation of Greenleaf when he was settling accounts with Mr Watson I released the latter of his responsibility and took Greenleaf’s Bond for their half. Doctor Craigie is to pay me the other half in specie or in certain Bonds which he then held of mine those Bonds I have satisfied by a sale of lands to him since; therefore he is to pay me $6250 in specie in 60 days after the Indian title is acquired to the 100000 Acres of land, that title was acquired on the 15th day of September last being the date of the Indian Deed of conveyance for the whole Country of which that 100000 Acres is a part and none of the Indian reservations are near it. I wrote to Mr Craigie last Week and enclosed a Copy of the instructions I gave for the survey and sent that letter open under cover to his relation and Agent Mr Seth Johnston of New York but have not heard from either of them. I do not Know of or suspect any demur to this payment unless they or either of them should have possessed themselves of some of the notes in circulation on which unfortunately my Name is. I think you have influence with both these Gentln and in your last letter dated the 5th inst. you promise the exertion of it. I request that you will apply to them upon this subject as if the debt was assigned to you and prevail on them to pay without any attempt at defalcation. If they agree I will send you an order or assignment as you may think best, you had best in your first application only to mention that you are to receive this Money & hear what they have to say, if they agree to pay all is well, if they make any objections I will send you the papers on which the debt rests. There are two orders in the hands of Mr Hazlehurst amount to about £500 to £600 which I am to get up or they will stop the Amot. these I expect to obtain in time. I shall await your Answer and remain   Dr Sir yrs

RM

